Name: Commission Regulation (EEC) No 3070/83 of 31 October 1983 fixing the rates of the refunds applicable from 1 November 1983 to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 301 /26 Official Journal of the European Communities 1 . 11 . 83 COMMISSION REGULATION (EEC) No 3070/83 of 31 October 1983 fixing the rates of the refunds applicable from 1 November 1983 to certain milk products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, (b) the level of the refunds on exports of processed agricultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward-processing arrangements ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 17 (5) thereof, Whereas Article 4 (3) of Regulation (EEC) No 3035/80 provides that, when the rate of the refund is being fixed, account should be taken , where necessary, of production refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common orga ­ nization of the market in the product in question to the basic products listed in Annex A to that Regula ­ tion or to assimilated products ; Whereas Article 17 ( 1 ) of Regulation (EEC) No 804/68 provides that the difference between prices in interna ­ tional trade for the products listed in Article 1 (a), (b), (c) and (e) of that Regulation and prices within the Community may be covered by an export refund ; whereas Council Regulation (EEC) No 3035/80 of 1 1 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1028/83 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 804/68 ; Whereas Article 11 ( 1 ) of Regulation (EEC) No 804/68 provides for the payment of aid for Community produced skimmed milk processed into casein if such milk and the casein manufactured from it fulfil certain conditions set out in Article 1 of Council Regulation (EEC) No 987/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk processed into casein or caseinates (5), as last amended by the Act of Accession (6) ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80 , the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas Commission Regulation (EEC) No 262/79 of12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs Q, as last amended by Regulation (EEC) No 2542/83 (8), and Commission Regulation (EEC) No 1932/81 of 13 July 1981 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (9), as last amended by Regulation (EEC) No 2543/83 , lay down that butter at reduced prices should be made available to industries which manufacture certain goods ; Whereas, in accordance with paragraph 2 of that Article , that rate must be determined with particular reference to : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in ques ­ tion on the Community market and the prices ruling on the world markets ; (5) OJ No L 169 , 18 . 7 . 1968 , p. 6 . I6) OJ No L 73 , 27 . 3 . 1972, p. 14 . 7) OJ No L 41 , 16 . 2 . 1979 , p. 1 . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163 , 22 . 6 . 1983 , p. 56 . (3) OJ No L 323 , 29 . 11 . 1980 , p . 27 . (8) OJ No L 250 , 10 . 9 . 1983 , p . 11 . 9 OJ No L 191 , 14 . 7 . 1981 , p . 6 .(4) OJ No L 116, 30 . 4 . 1983 , p. 9 . 1 . 11 . 83 Official Journal of the European Communities No L 301 /27 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , in Article 1 of Regulation (EEC) No 804/68 , exported in the form of goods listed in the Annex to Regulation (EEC) No 804/68 , are hereby fixed as shown in the Annex to this Regulation . 2 . No rates of refund are fixed for any of the products referred to in the preceding paragraph which are not listed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 November 1983 . HAS ADOPTED THIS REGULATION : Article 1 1 . The rates of the refunds applicable from 1 November 1983 to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1983 . For the Commission Karl-Heinz NARJES Member of the Commission No L 301 /28 Official Journal of the European Communities 1 . 11 . 83 ANNEX to the Commission Regulation of 31 October 1983 fixing the rates of the refunds applicable from 1 November 1983 to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rate ofrefund ex 04.02 A II Powdered milk, obtained by the spray process, with a fat content of less than 1,5 % by weight and with a water content of less than 5 % by weight (PG 2) : a) On exportation of goods of CCT heading No 35.01 b) On exportation of other goods 59,41 ex 04.02 A II Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5 % by weight (PG 3) 96,82 ex 04.02 A III Concentrated milk, with a fat content by weight of 7,5 % and a content by weight in dry matter equal to 25 % (PG 4) 24,60 ex 04.03 Butter, with a fat content by weight of 82 % (PG 6) : a) On exportation of the following goods manufactured under the conditions laid down in Regulations (EEC) No 262/79 and (EEC) No 1932/81 :  goods falling within CCT heading No 19.08 or subheadings 18.06 B and 21.07 C,  preparations for making ice-cream and similar edible products called ' ice-mix' falling within CCT sub ­ heading 18.06 D and heading No 21.07,  raw doughs and powdered preparations falling within CCT subheading 19.02 B II b) b) On exportation of goods of CCT subheadings 18.06 D II c) and 21.07 G VII to IX c) On exportation of other goods 170,16 (') 157,16 (') Rate applicable only in the cases indicated in Article 7 of Regulation (EEC) No 1760/83 .